DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a)	Claim 15 recites the limitation "the inferred output" in claim 15 line 2.  There is insufficient antecedent basis for this limitation in the claim, as there is previous teaching for any “output.”  Claim 1 teaches inferring the presence of at least one of a subsurface pore-filling fluid, lithology and combinations thereof, but does not clearly define the “presence” to be an “output” or that there is any “output” of some kind.
	 Appropriate clarification/correction is requested.  


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 8-9, 13, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denli (US Pat. Pub. 2019/0064389).
	In regards to claim 1, Denli teaches a method for identifying at least one of a subsurface pore-filling fluid, lithology and combinations thereof (Denli abstract, paragraph [0002], and paragraphs [0019]-[0036] teach a method for identifying at least reservoirs and hydrocarbon deposits (subsurface pore-filling fluid)), the method comprising the steps of:
	- providing a training set of geophysical data, the geophysical data selected from field-acquired geophysical data, simulated geophysical data and combinations thereof (Denli paragraph [0022] teaches providing training data from synthetically generated subsurface physical models and computer simulated data, and paragraph [0024] teaches providing training data from field measured geophysical data);

	- using the trained process on a field-acquired data set that is not part of the training set to infer presence of at least one of a subsurface pore-filling fluid, lithology and combinations thereof (Denli paragraphs [0068]-[0070] teach that once the CNN is trained, processing of freshly acquired geophysical data (not part of the training set) can be carried out with the CNN to quickly identify (predict) prospective hydrocarbon (subsurface pore-filling fluid) regions).

	In regards to claim 2, Denli teaches further wherein the backpropagation-enabled process is a deep learning process (Denli paragraphs [0055], [0058], and [0062] teach where the backpropagation-enabled CNN is a deep learning process).

	In regards to claim 8, Denli teaches wherein the training step further comprises validating and testing (Denli paragraph [0066] teaches where the training step further comprises validating the geologic priors to compared geophysical images and testing).

	In regards to claim 9, Denli teaches wherein the field-acquired geophysical data and the simulated geophysical data comprise seismic response data (Denli paragraphs [0004] and [0008]-[0009] teaches where the field-acquired geophysical data and simulated synthetic data comprise seismic reflections and refractions (response data) from subsurface structural interfaces).

	

claim 13, Denli teaches wherein the pore-filling fluid is selected from the group consisting of gas, oil, brine, condensate, and combinations thereof (Denli paragraph [0004] teaches where the pore-filling fluid includes oil and gas).

	In regards to claim 17, Denli teaches wherein the backpropagation-enabled process is a segmentation process (Denli paragraph [0061] teaches where the backpropagation-enabled CNN has a U-net architecture and improves the accuracy in an image segmentation process).

	In regards to claim 20, Denli teaches wherein the multi-dimensional seismic data set comprises multiple attributes (Denli paragraph [0060] teaches where the multi-dimensional seismic data input comprises multiple attributes such as number of samples in time, number of receivers, and number of sources).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 3-7, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Denli (US Pat. Pub. 2019/0064389) as modified by Poggio (US Pat. Pub. 2015/0278635).
	In regards to claim 3, Denli teaches the backpropagation-enabled process (Denli paragraphs [0064]-[0066] teach training a convolutional neural network (backpropagation-enabled process) using the training set from previously processed geophysical data).	Denli fails to expressly teach wherein the backpropagation-enabled process is a supervised process and the training set of geophysical data is labeled.
	Poggio paragraphs [0001] and [0034] teach where machine learning systems have been developed to process input signals such as seismic data.  Poggio paragraph [0002] teaches where some machine learning systems use supervised learning techniques where a system receives both a data signal and a supervisory signal, where a data signal accompanied by a supervisory signal is referred to as “labeled” training data.  Poggio paragraph [0022] teaches that in addition to or instead of supervised learning techniques, some machine learning systems use unsupervised or semi-supervised learning techniques, and that a system may be trained using unlabeled data only or a combination of labeled and unlabeled data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled convolutional neural network) can be configured as a known supervised process to carry out learning using labeled supervisory training data.  Therefore, it would be within the level of ordinary skill to expect that the machine learning back-propagation-enabled process is carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

claim 4, Denli teaches the backpropagation-enabled process (Denli paragraphs [0064]-[0066] teach training a convolutional neural network (backpropagation-enabled process) using the training set from previously processed geophysical data).
	Denli fails to expressly teach wherein the backpropagation-enabled process is an unsupervised process.
	Poggio paragraphs [0001] and [0034] teach where machine learning systems have been developed to process input signals such as seismic data.  Poggio paragraph [0002] teaches where some machine learning systems use supervised learning techniques where a system receives both a data signal and a supervisory signal, where a data signal accompanied by a supervisory signal is referred to as “labeled” training data.  Poggio paragraph [0022] teaches that in addition to or instead of supervised learning techniques, some machine learning systems use unsupervised or semi-supervised learning techniques, and that a system may be trained using unlabeled data only or a combination of labeled and unlabeled data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled convolutional neural network) can be configured as a known unsupervised process to carry out learning.  Therefore, it would be within the level of ordinary skill to expect that the machine learning back-propagation-enabled process is carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

	In regards to claim 5, Denli teaches the backpropagation-enabled process (Denli paragraphs [0064]-[0066] teach training a convolutional neural network (backpropagation-enabled process) using the training set from previously processed geophysical data).
	Poggio paragraphs [0001] and [0034] teach where machine learning systems have been developed to process input signals such as seismic data.  Poggio paragraph [0002] teaches where some machine learning systems use supervised learning techniques where a system receives both a data signal and a supervisory signal, where a data signal accompanied by a supervisory signal is referred to as “labeled” training data.  Poggio paragraph [0022] teaches that in addition to or instead of supervised learning techniques, some machine learning systems use unsupervised or semi-supervised learning techniques, and that a system may be trained using unlabeled data only or a combination of labeled and unlabeled data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled convolutional neural network) can be configured as a known semi-supervised process to carry out learning using a combination of labeled supervisory training data and unlabeled data.  Therefore, it would be within the level of ordinary skill to expect that the machine learning back-propagation-enabled process is carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

	In regards to claim 6, Denli teaches wherein the backpropagation-enabled process is selected from the group consisting of a variational autoencoder process, a generative adversarial network process, and combinations thereof (Denli paragraph [0065] teaches where the backpropagation-enabled process for achieving geological prior information is selected from an autoencoder and generative adversarial network). 
	Denli fails to expressly teach an unsupervised backpropagation-enabled process.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled convolutional neural network) can be configured as a known unsupervised process to carry out learning.  Therefore, it would be within the level of ordinary skill to expect that the machine learning back-propagation-enabled process is carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

	In regards to claim 7, Denli teaches wherein the backpropagation-enabled process is a variational autoencoder process, generative adversarial network process, and combinations thereof (Denli paragraph [0065] teaches where the backpropagation-enabled process for achieving geological prior information is selected from an autoencoder and generative adversarial network). 
	Denli fails to expressly teach a semi-supervised backpropagation-enabled process, semi-supervised variational autoencoder process, and semi-supervised generative adversarial network process.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled, autoencoder, or generative adversarial network processes) can be configured as a known semi-supervised process to carry out learning using a combination of labeled supervisory training data and unlabeled data.  Therefore, it would be within the level of ordinary skill to expect that the machine learning processes are carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

	In regards to claim 15, Denli teaches wherein a label for the labeled geophysical data has the same dimension as the dimension of the inferred output (Denli paragraph [0060] teaches where an n-dimensional input to the CNN has the same (n-dimensions) as the inferred output, and paragraph [0064] teaches where the input is labeled). 

	In regards to claim 18, Denli teaches wherein the backpropagation-enabled process (Denli paragraphs [0064]-[0066] teach the convolutional neural network as a backpropagation-enabled process using the training set from previously processed geophysical data) is a classification process (Denli 
	Poggio paragraphs [0001] and [0034] teach where machine learning systems have been developed to process input signals such as seismic data.  Poggio paragraph [0002] teaches where some machine learning systems use supervised learning techniques where a system receives both a data signal and a supervisory signal, where a data signal accompanied by a supervisory signal is referred to as “labeled” training data.  Poggio paragraph [0022] teaches that in addition to or instead of supervised learning techniques, some machine learning systems use unsupervised or semi-supervised learning techniques, and that a system may be trained using unlabeled data only or a combination of labeled and unlabeled data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled convolutional neural network) can be configured as a known supervised process to carry out learning using labeled supervisory training data.  Therefore, it would be within the level of ordinary skill to expect that the machine learning back-propagation-enabled process is carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

	In regards to claim 19, Denli teaches, wherein the backpropagation-enabled process (Denli paragraphs [0064]-[0066] teach the convolutional neural network as a backpropagation-enabled process using the training set from previously processed geophysical data) is a clustering process (Denli paragraph [0065] teaches where the backpropagation-enabled CNN is trained to cluster information into 
	Denli fails to expressly teach where the backpropagation-enabled process is unsupervised.
	Poggio paragraphs [0001] and [0034] teach where machine learning systems have been developed to process input signals such as seismic data.  Poggio paragraph [0002] teaches where some machine learning systems use supervised learning techniques where a system receives both a data signal and a supervisory signal, where a data signal accompanied by a supervisory signal is referred to as “labeled” training data.  Poggio paragraph [0022] teaches that in addition to or instead of supervised learning techniques, some machine learning systems use unsupervised or semi-supervised learning techniques, and that a system may be trained using unlabeled data only or a combination of labeled and unlabeled data.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Poggio because machine learning systems (including the backpropagation-enabled convolutional neural network) can be configured as a known unsupervised process to carry out learning.  Therefore, it would be within the level of ordinary skill to expect that the machine learning back-propagation-enabled process is carried out with one of the types of learning (supervised, unsupervised, or semi-supervised) as is characteristic of machine learning algorithms.

7.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Denli (US Pat. Pub. 2019/0064389) as applied to claim 1, and further in view of Corrigan (US Pat. No. 6,061,301).
	In regards to claim 10, Denli teaches the method as explained in the rejection of claim 1 above.	Denli fails to expressly teach wherein the seismic response data is selected from data comprised 
	Corrigan col. 1 lines 34-53 teach where seismic surveys involve arrays of seismic receivers that receive reflected acoustic energy imparted at varying locations that are not necessarily collinear with multiple receiver locations but instead are specifically selected to provide a rich assortment of azimuths for common midpoints.  Corrigan col. 2 lines 9-26 teach that typically a series of common reflection points for the same source-receiver pairs underlie the same surface location at the midpoint between the source and receiver for multiple offsets, and that this gather is often referred to as a common midpoint gather.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Corrigan because it is well known in the industry that seismic surveys involve reflected data measured at a rich assortment of azimuths or multiple offsets relative to a common midpoint.  Therefore it would be well within the level of ordinary skill in the art to specify that the seismic response data is sourced from a variety of azimuths or offsets at a common midpoint gather point as is typically performed in the industry. 

	In regards to claim 11, Denli teaches wherein the geophysical data are measured in a time domain (Denli paragraphs [0020] and [0070] teach time-lapse (time-domain) geophysical data).

	In regards to claim 12, Denli teaches wherein the geophysical data are measured in a depth domain (Denli paragraph [0078] teaches where the geophysical data may be measured along a depth axis).


8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Denli (US Pat. Pub. 2019/0064389).
	In regards to claim 14, Denli teaches wherein the geophysical data has a dimension in the range of from 1 to 5 (Denli paragraph [0060] teaches geophysical data dimensional input up to 5 dimensions).
	Denli fails to expressly teach wherein the geophysical data has a dimension in the range up to 6.
	However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).  Since Denli allows for an input of a “n”-dimensional array and only provides 5 dimensions as an example, it would be reasonable that higher dimensions of input data (including 6) could be utilized.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Denli (US Pat. Pub. 2019/0064389) as applied to claim 1, and further in view of Hurley (US Pat. Pub. 2012/0221306).
	In regards to claim 16, Denli teaches the method as explained in the rejection of claim 1 above.	Denli fails to expressly teach wherein the lithology is selected from the group consisting of sand, shale, limestone, carbonates, volcanics and combinations thereof.
	Hurley paragraph [0012] teaches identifying a plurality of reservoir rock types in borehole-scale digital rock modeling data.  Hurley paragraph [0038] teaches where lithologies include carbonates, sandstones, shales, and other lithologies such as coals, evaporites, and igneous or metamorphic rocks.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hurley to recognize that lithology types include shale, carbonates, sandstones, and multiple other types of rocks.  Therefore, since Denli . 

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Denli (US Pat. Pub. 2019/0064389) as applied to claim 20, and further in view of Spicer (US Pat. Pub. 2015/0371429).
	In regards to claim 21, Denli teaches the method as explained in the rejection of claim 20.	Denli fails to expressly teach wherein the multiple attributes comprise 3 color channels.
	Spicer paragraph [0031] teaches representing microseismic events with symbols that can be graphically and interactively changed or manipulated in multiple dimensions in order that the characteristics of the subsurface geologic conditions can be readily understood, and that each variable attribute set (including depth, certainty, magnitude, etc.) may have its own color scheme.  Spicer paragraph [0039] teaches where a computer image consists of pixels, and each pixel has three different color channels (i.e., red, green, and blue, commonly referred to as RGB).  Spicer paragraph [0041] teaches using additive blending of the pixel color channels to illustrate multiple layers of seismic events and allow a viewer to see the multiple events.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to specify that the multiple attributes comprise 3 color channels because it is well established that a computer image uses three different color channels (red, green, and blue) to graphically depict an image.  Therefore, it would be obvious that seismic data attributes can be depicted using the three color channels such that each attribute may have its own color scheme for ease of viewing by a user.


Pertinent Art
11.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
E.	Mirowski (US Pat. Pub. 2006/0074825) discloses a System and Method for Inferring Geological Classes.
F.	Salman et al. (US Pat. Pub. 2019/0383965) discloses Geophysical Deep Learning.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        3/23/2022